DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Hideo (JP 2007-096653), Kobayashi (WO 2013/005578) did not have the amended claimed feature “an electroacoustic transducer included in a microphone and configured to pickup sound and output a sound signal, mounted to the housing using the supporter, the supporter comprising: a truncated conical shaped body including: a first portion configured to be held in contact with the electroacoustic transducer at a first position; and a second portion configured to be held in contact with the housing at a second position, wherein the second position is disposed spaced from the first position along an axial direction of an axis of the truncated conical shaped body,” as required by claim 1, and “an electroacoustic transducer included in a microphone and configured to pickup sound and output a sound signal; and a supporter mounting the electroacoustic transducer to the housing, the supporter comprising a truncated conical shaped body including: a first portion held in contact with the electroacoustic transducer at a first position; and a second portion held in contact with the housing at a second position, wherein the second position is disposed spaced from the first position along an axial direction of an axis of the truncated conical shaped body,”  as required by claim 13, when combined with all the limitations of claims 1 and 13 respectively.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 13 overcome the prior arts of record. 
Upon further search, the prior art of records teaches various microphones, for example: Smith et al. (US 2017/0034617). However, the prior art of record fails to show “an electroacoustic transducer included in a microphone and configured to pickup sound and output a sound signal, mounted to the housing using the supporter, the supporter comprising: a truncated conical shaped body including: a first portion configured to be held in contact with the electroacoustic transducer at a first position; and a second portion configured to be held in contact with the housing at a second position, wherein the second position is disposed spaced from the first position along an axial direction of an axis of the truncated conical shaped body,” as required by claim 1, and “an electroacoustic transducer included in a microphone and configured to pickup sound and output a sound signal; and a supporter mounting the electroacoustic transducer to the housing, the supporter comprising a truncated conical shaped body including: a first portion held in contact with the electroacoustic transducer at a first position; and a second portion held in contact with the housing at a second position, wherein the second position is disposed spaced from the first position along an axial direction of an axis of the truncated conical shaped body,”  as required by claim 13, when combined with all the limitations of claims 1 and 13 respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651